Citation Nr: 1338134	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  09-20 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether referral for an extraschedular rating for residuals of prostate cancer, status post operative radical retropubic prostatectomy, beginning on October 27, 2011, is warranted.

2. Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In a July 2012 decision, the Board, in part, determined that referral of the Veteran's prostate cancer claim for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) was not warranted.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  While the matter was pending before the Court, in February 2013, the Veteran's attorney and a representative of VA's Office of General Counsel filed a Joint Motion for Remand.  

In a February 2013 Order, the Court vacated the portion of the Board's July 2012 decision that "denied entitlement to referral for an extraschedular rating for residuals of prostate cancer, status post operative radical retropubic prostatectomy beginning October 27, 2011," and remanded the matter for readjudication in light of the Joint Motion.

The Board observes that during a VA male reproductive VA examination in October 2011, the Veteran complained that he gets chapped skin as a side effect of his prostate cancer residuals.  While the RO denied service connection for a skin rash in January 2011, the agency of original jurisdiction did not address whether the Veteran has a skin disability that is secondary to his service-connected prostate cancer residuals.  Therefore, the Veteran has raised a new theory of entitlement and, based on the October 2011 VA examination report, his claim must be readjudicated under 38 C.F.R. § 3.156(b). 

The issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for a skin disability, to include as secondary to the service-connected prostate cancer residuals, has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDING OF FACT

The evidence does not show that the Veteran's service connected prostate cancer residuals are so exceptional or unusual that referral for extraschedular consideration by designated authority is required.


CONCLUSION OF LAW

Application of the extraschedular rating provisions is not warranted in this case. 38 C.F.R. § 3.321(b) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  

Indeed, in Gilbert v. Derwinski, 1 Vet.App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet.App. 518, 519 (1996), citing Gilbert, 1 Vet.App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issue adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to this claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet.App. 122, 128-30 (2000).  

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Additionally, the Court has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that, or 'immediately after,' VA receives a complete or substantially complete application for VA-administered benefits. Pelegrini v. Prinicpi, 18 Vet.App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).

Here, the record reflects that the originating agency provided the Veteran with the notice required under the VCAA in a letter dated in November 2007.  The Board notes that the Veteran is challenging the disability evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, supra. at 490-191.  Thus, VA's duty to notify in this case has been satisfied.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). In connection with the current appeal, available service and private treatment records have been obtained. We also note that the Veteran has been afforded an adequate VA examination for his claim. The examination was adequate as it reflects a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinions supported by medical rationale.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim. The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained. No further assistance to the appellant with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). 

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has declined to exercise his option of a personal hearing.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained. There is no indication in the file that there are additional relevant records that have not yet been obtained.  

II. Joint Motion

As noted in the Introduction, in July 2012, the Board found that the Veteran's increased rating claim for prostate cancer residuals need not be referred for an extraschedular rating. 

In the February 2013 Joint Motion, the parties agreed that the Board failed to provide adequate reasons and bases for its determination that referral for an extraschedular evaluation under 38 C.F.R. § 3.321 was not warranted.  Specifically, the parties stated that "the Board, without explanation, concluded that the manifestations of [the Veteran's] disability were contemplated by the schedular criteria."  

The Joint Motion requested that the Board address the Veteran's allegation that he "could not wear attends because he has to urinate so often and gets chapped skin which irritates him and thus has to change his underwear all the time and put something between him and whatever he sits on and address whether [these complaints are] contemplated by the diagnostic code." See the Joint Motion, page 2.

The Board wishes to make it clear that it is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet.App. 394, 397 (1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant to entail a critical examination of the justification for the decision." The Board's analysis of the Veteran's claim has been undertaken with that obligation in mind.




III. Analysis

In July 2012, the Board granted an increased rating of 40 percent for the Veteran's prostate cancer residuals prior to October 27, 2011, and continued the assigned 60 percent rating on and after October 27, 2011.  

As alluded to above, the Joint Motion did not identify any error with the Board's schedular analysis.  Instead, the parties requested that the Court vacate and remand the portion of the Board's decision which determined that the Veteran's increased rating claim for prostate cancer residuals need not be referred for an extraschedular rating. 

In the February 2013 Order, the Court vacated and remanded the "part of the Board's decision that denied entitlement to referral for an extraschedular rating for residuals of prostate cancer, status post operative radical retropubic prostatectomy beginning [on] October 27, 2011."  

As the Joint Motion did not identify any error with the Board's schedular analysis, and this portion of the Board's decision was not vacated by the Court, this portion of the Board's decision remains in effect and need not be repeated.  Instead, the Board will focus only on whether the Veteran's claim should be referred for an extraschedular consideration. 

Under Floyd v. Brown, 9 Vet.App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance. See also VAOPGCPREC 6-96.  However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration.

According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  

An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards. See Fanning v. Brown, 4 Vet.App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet.App. 111 (2008) aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. 

First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 

Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 

Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the schedular criteria for rating prostate cancer residuals are as follows: 

Under Diagnostic Code 7527, prostate gland injuries, infections, hypertrophy, and  postoperative residuals, are to be rated as voiding dysfunction or urinary tract infection, whichever is predominant. 38 C.F.R. § 4.115b, Diagnostic Code 7527 (2013).

The criteria for evaluating voiding dysfunction are set forth at 38 C.F.R. § 4.115a and contemplate continual urine leaking, post surgical urinary diversion, urinary incontinence, stress incontinence, the use of an appliance and the wearing of materials which must be changed throughout the day. The regulations also contemplate diminished voiding intervals and obstructed voiding. 

While Diagnostic Code 7527 also instructs to rate prostate cancer residuals based on urinary tract infection, the Veteran's prostate cancer residuals do not include such symptomatology. 

In the Joint Motion, the parties requested that the Board address the Veteran's statements that "he could not wear attends because he has to urinate so often and gets chapped skin which irritates him and thus has to change his underwear all the time and put something between him and whatever he sits on."  See the Joint Motion, page 2. 

With respect to the Veteran's complaint that he cannot wear absorbent undergarments because he urinates so frequently, the Board notes that the Veteran's symptomatology does not prevent him from wearing absorbent undergarments.  Instead, the Veteran appears to have made a conscious decision not to wear them because they would need to be frequently changed.  See the October 2011 VA examination report.  The Board notes, however, the ratings criteria specifically anticipate continual urinary leakage and that absorbent materials need to be changed several times per day. 

Accordingly, the Veteran's complaints of having to urinate often, having to change his underwear, and having to put something between him and whatever he sits on are directly contemplated under the ratings criteria.  Phrased differently, the Veteran is complaining that he has urinary incontinence and that he has to change his absorbent materials several times a day (in this case the absorbent materials consist of his underwear and whatever he places underneath him to absorb his urine).

The Veteran has also complained of chapped skin and irritated skin.  Based on comments made during the October 2011 VA examination and from the Veteran's attorney in August 2013, it appears that the Veteran experiences chapped skin because he does not wear absorbent undergarments. 

Since chapped and irritated skin are not contemplated under the ratings criteria, the Board will address the second and third questions posed by Thun.  

Upon review, the Board notes that the evidence in this case does not demonstrate any of the factors provided in the "governing norms" such as frequent hospitalization or marked interference with employment.  See 38 C.F.R. § 3.321(b)(1).  

In this case, there is no indication that the Veteran has required frequent hospitalizations for his chapped and irritated skin or his prostate cancer residuals and the Veteran does not appear to contend otherwise. 

Instead, the Veteran and his attorney have argued that the Veteran's prostate cancer residuals have resulted in a marked interference with employment.  In support of this assertion, the Veteran's attorney cited to the October 2011 VA examination report which states that the Veteran's disability has a functional impact on his ability to work and the Veteran's statement that he had to stop working because he had to frequently use the restroom.  

It is undisputed that the Veteran's prostate cancer residuals have an adverse effect on employment, to include frequent restroom visits. However, it bears emphasis that the schedular rating criteria are designed to take such factors into account.  As noted above, continual urine leakage, i.e., complete loss of bladder control, is specifically contemplated by the ratings criteria. Voiding intervals of less than one hour are also contemplated by the ratings criteria.  As a result, the Veteran's complaints that he has to frequently use the bathroom do not demonstrate a marked interference with employment. See 38 C.F.R. § 3.321(a).  Indeed, 38 C.F.R. § 4.1 specifically states: '[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.' See also Van Hoose v. Brown, 4 Vet.App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

Further, there is no indication that the Veteran's complaints of irritated and chapped skin results in any employment impairment and he has not alleged otherwise.

In addition, there is no evidence in the medical records of an exceptional or unusual clinical picture, or of any other reason why an extraschedular rating should be assigned.  

The Board therefore has determined that referral of the case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Referral for an extraschedular rating for residuals of prostate cancer, status post operative radical retropubic prostatectomy, beginning on October 27, 2011, is not warranted.


REMAND

The law provides that TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities. See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  A claim for a TDIU is deemed to have been submitted as part of any claim for an increased rating when evidence of unemployability is submitted at the same time as the claim and the Veteran seeks the highest rating possible.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet.App. 447 (2009).

In the July 2012 decision, the Board noted that the Veteran had appealed the denial of a higher rating for residuals of prostate cancer and the denial of a compensable rating for erectile dysfunction.  Further, VA examinations from April 2010 and October 2011 indicated that his prostate cancer residuals impacted his ability to work.  The Veteran has also stated that he had been a truck driver but had to stop working because of his urinary problems.

The Board's July 2012 decision noted that the Veteran had raised the issue of entitlement to TDIU and remanded this issue to the RO for appropriate notice and adjudication.  As the record indicates that this has not been accomplished, the Board will again remand the issue for the requested development.

Accordingly, the issue of entitlement to TDIU is REMANDED for the following action:

The RO must ensure that all VCAA notice obligations are satisfied concerning the claim for TDIU and adjudicate the claim. If deemed necessary, the RO should obtain a VA opinion on the question of whether it is at least as likely as not that the Veteran is unable to obtain and maintain substantially gainful employment as a result of his service-connected disabilities.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
H. N. SCHWARTZ
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


